25 F.3d 1049
146 L.R.R.M. (BNA) 2704
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Douglas SCOTT and Vincent Schaurer, a co-partnership, doingbusiness as Centaur Electric, also known asCentaur Electric, Incorporated Respondent.
No. 94-5264.
United States Court of Appeals, Sixth Circuit.
June 9, 1994.

Before:  NELSON and NORRIS, Circuit Judges;  and KRUPANSKY, Senior Circuit Judge.

JUDGMENT

1
On July 11, 1992, this court entered judgment enforcing the August 9, 1991, decision and order of the National Labor Relations Board (the "Board") in Case No. 7-CA-31512.  On November 23, 1993, the Board issued its supplemental decision and order fixing the amounts of backpay and fund contributions for which the respondent is liable.  The Board now applies for summary entry of a supplemental judgment of enforcement specifying the amounts due.


2
Upon consideration and in the absence of any response from the respondents,


3
It therefore is ORDERED and ADJUDGED by the court that the respondent, Douglas Scott and Vincent Schaurer, a co-partnership d/b/a Centaur Electric a/k/a Centaur Electric Incorporated, Warren, Michigan, its officers, agents, successors, and assigns, shall pay the individuals and make contributions to the Union's fringe benefit funds set forth below the amounts following their names, plus interest and minus tax withholdings required by federal and state laws for the backpay involved.


4
                                                                        Backpay
Kurt Odrobina                                                         $3,912.00
William Aquin                                                          4,118.36
Doug Watson                                                            5,540.72
Greg Coswell                                                           1,177.40
Total:                                                               $14,748.48
                                                             Fund Contributions
Electrical Workers Insurance Fund (for Vacation, Insurance,          $16,480.81
  Unemployment, Pension and Annuity Funds)
National Electrical Benefit Fund                                       1,487.83
Electrical Training Trust Fund                                           159.54
Total Fund Contributions Due:                                        $18,128.18